 

Exhibit 10.1

Royalty Agreement

This Royalty Agreement (this “Agreement”) is dated as of September 6, 2016 and
is between GUIDED THERAPEUTICS, INC., a Delaware corporation (the “Company”),
JOHN E. IMHOFF (“Imhoff”), and DOLORES M. MALOOF (“Maloof”).

The Company desires to sell Imhoff and Maloof, and Imhoff and Maloof desire to
purchase, a royalty on future sales of the Company’s single-use cervical guides
for its LuViva Advanced Cervical Scan non-invasive cervical cancer detection
device (such guides, the “Disposables”).

Therefore the parties agree as follows:

1.       Royalty.

(a)    In consideration for an aggregate $50,000 cash payment to the Company on
the date of this Agreement by Imhoff and Maloof, the Company shall pay to Imhoff
and Maloof an aggregate perpetual royalty equal to $0.10 for each Disposable
that the Company invoices and receives payment, or is sold by a third party
pursuant to a licensing arrangement with the Company, from and after the date of
this Agreement (either, a “Disposable Sale”), net of any returns of Disposables.
The Company shall pay the royalty on a quarterly basis, no later than 45 days
following the end of each fiscal quarter during the Royalty Term, based on
Disposable Sales, net of returns of Disposables, for that quarter.

(b)   With each quarterly royalty payment, the Company shall provide Imhoff and
Maloof a report showing all Disposable Sales and returns of Disposables during
the fiscal quarter to which such report relates.

(c)    On October 2, 2016, the royalty rate per Disposable Sale shall
permanently increase to $0.20, subject to Section 1(d).

(d)   At any time prior to October 2, 2016, the Company may, in its sole
discretion, upon cash payment to Imhoff and Maloof of $50,000, permanently
reduce the royalty rate per Disposable Sale $0.033 (and Section 1(c) shall not
take effect).

(e)   All payments due to Imhoff and Maloof pursuant to this Agreement shall be
issued and paid as between them in the following percentages: Imhoff 50% and
Maloof 50%. The Company’s payment according to those respective percentages
shall fully discharge the Company’s liability in respect of such payment.

(f)     Imhoff and Maloof may, acting together, directly or through their
authorized agents or auditors, at their own collective expense, during normal
business hours and upon reasonable notice, no more often than annually and no
later than one year following the expiration of the Royalty Term, examine the
Company’s accounting records for the purpose of verifying the Disposable Sales
and royalty earned pursuant to this Agreement. No fiscal quarter may be so
examined more than once. The Company shall maintain all records relating to the
Disposable Sales and royalty earned for at least one year following the
expiration of the Royalty Term.

(g)    Imhoff and Maloof acknowledge that the Company has no duty to maximize
Disposable Sales for their benefit and that the Company is entitled to market
and commercially exploit the Disposables and the related technology in its best
business judgment in accordance with its and its Board of Directors’ fiduciary
duties to its stockholders, including, in the event such duties so dictate, to
terminate in good faith any line of business that has involved the marketing and
exploitation of the Disposables.

2.       Representations and Warranties. Each party represents and warrants to
the other parties that (a) this Agreement has been duly and validly executed by
such party and constitutes the valid and binding obligations of such party; and
(b) none of the execution and delivery of this Agreement by such party, the
consummation of the transactions provided for herein, and compliance with any of
the terms or provisions of this Agreement by such party, violates or will
violate or conflict with, the terms of any agreement or other instrument to
which such party is a party or by which such party is bound.

3.       General Provisions.

(a)    The parties acknowledge that time is of the essence with respect to the
performance of this Agreement and the consummation of the transactions
contemplated herein.

(b)   Each of the parties shall bear and pay all direct costs and expenses
incurred by the party or on the party’s behalf in connection with the
transactions contemplated by this Agreement.

(c)    The parties may amend this Agreement only by a written agreement of the
parties. The parties may waive any provision in this Agreement only by a writing
executed by the party or parties against whom the waiver is sought to be
enforced. No failure or delay in exercising any right or remedy, or in requiring
the satisfaction of any condition, under this Agreement, and no act, omission or
course of dealing between the parties, operates as a waiver or estoppel of any
right, remedy or condition. A waiver made in writing on one occasion is
effective only in that instance and only for the purpose stated. A waiver once
given is not to be construed as a waiver on any future occasion or against any
other party.

(d)   Each party has participated in negotiating and drafting this Agreement, so
if an ambiguity or question of intent or interpretation arises, this Agreement
is to be construed as if the parties had drafted it jointly, as opposed to being
construed against a party because it was responsible for drafting one or more
provisions of this Agreement. If any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the remaining provisions of this
Agreement remain in full force, if the essential terms and conditions of this
Agreement for each party remain valid, binding, and enforceable.

(e)   Each party knowingly, voluntarily, and intentionally waives the right to a
trial by jury to the extent permitted by law in any action or other legal
proceeding arising out of or relating to this Agreement and the transactions it
contemplates. This waiver applies to any action or other legal proceeding,
whether in contract, tort or otherwise. Each party acknowledges that the party
has received the advice of competent counsel.

(f)     This Agreement shall be for the benefit of and binding upon the parties,
and their successors, heirs, estates, legal representatives and permitted
assigns. This Agreement does not and is not intended to confer any rights or
remedies upon any person other than the parties.

(g)    This Agreement and all matters arising out of or relating to this
Agreement and the transactions are to be governed and construed in accordance
with the laws of the State of Georgia (without giving effect to its conflict of
laws principles).

(h)   This Agreement may be executed in two or more counterparts, each of which
are deemed to be an original, but all of which together constitute one and the
same instrument.

[signature page follows]

The parties are signing this Agreement on the date stated in the introductory
clause.

GUIDED THERAPEUTICS, INC.

 

 

By:_________________________________________

Name: Gene S. Cartwright

Title: President & CEO

 

 

 

____________________________________________

John E. Imhoff

 

 

 

____________________________________________

Dolores M. Maloof

 

 

 

 

 

[Signature Page to Royalty Agreement]